             Case 1:20-cv-11029-LTS Document 1 Filed 05/29/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 JTM CONCEPTS, INC.,

                  Plaintiff,

 v.                                                 C.A. No.:

 CRRC MA CORP.,

                  Defendant.


                                       NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

Defendant CRRC MA CORP. (“CRRC”), with a full reservation of any and all rights, claims,

and defenses of any nature whatsoever, files this Notice of Removal and hereby removes this

action from the Superior Court of the Commonwealth of Massachusetts, Suffolk County (the

“Superior Court”), to the United States District Court for the District of Massachusetts. A Civil

Action Cover Sheet is attached hereto as Exhibit 1. In support of removal, CRRC respectfully

states the following:

        1.       On or about May 1, 2020, plaintiff JTM Concepts, Inc. (“JTM”), filed a civil

action in the Suffolk Superior Court entitled JTM Concepts, Inc. v. CRRC MA Corp., C.A. No.

2084CV00947 (the “Action”). On or about May 1, 2020, JTM’s counsel provided a copy of the

complaint to CRRC’s counsel and, on May 13, 2020, CRRC accepted service of the summons

and complaint.

        2.       This Notice of Removal is timely because it is being filed within 30 days of

CRRC’s receipt of the initial pleading setting forth the claim for relief upon which the Action is

based, as required by 28 U.S.C. § 1446(b)(1).


iManageDB1\107058\000009\3477040.v1-5/28/20
             Case 1:20-cv-11029-LTS Document 1 Filed 05/29/20 Page 2 of 4



        3.        Pursuant to 28 U.S.C. § 1332(a)(1), federal district courts “shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interests and costs, and is between . . . citizens of different states.” As

shown below, the requirements of diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) are

satisfied here.

        4.        Plaintiff JTM is an Illinois corporation with its principal place of business in Rock

Island, Illinois. Ex. 2, Complaint, ¶ 2. Defendant CRRC is a Massachusetts corporation, id. at ¶

3, with a principal place of business in Quincy, MA. Ex. 3, CRRC MA Corporation Entry in

Corporations Database of the Secretary of the Commonwealth. Diversity therefore exits between

plaintiff and defendant.

        5.        JTM’s complaint demands more than $75,000 in damages as required by 28

U.S.C. § 1332(a). Ex. 2, Compl. ¶¶ 20-21 (claiming over $2 million in lost revenues and

$457,398.13 in unpaid invoices).

        6.        Accordingly, the Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332.

        7.        Since service of the summons and complaint there have been no further

proceedings in this Action.

        8.        No previous application has been made for the relief requested herein.

        9.        Removal to this Court is proper because it is “the district and division embracing

the place where [the Action] is pending.” 28 U.S.C. § 1441(a). The Superior Court is within the

United States District Court for the District of Massachusetts, Eastern Division. See Local Rule

40.1(C). Moreover, the contract governing the parties’ relationship and on which JTM’s claims

are based includes a forum selection clause, which specifically identifies this Court as a forum in



                                                    2
iManageDB1\107058\000009\3477040.v1-5/28/20
           Case 1:20-cv-11029-LTS Document 1 Filed 05/29/20 Page 3 of 4



which this Action can be litigated. Ex. 2, Compl. ¶ 10, Ex. A, Service Agreement at § 11.1. 1

Therefore, this action is properly removed to the District of Massachusetts pursuant to 28 U.S.C.

§ 101.

         WHEREFORE, Defendant CRRC MA Corporation removes this action from the

Superior Court to this Court pursuant to 28 U.S.C. § 1441.

                                                     Respectfully submitted,

                                                     CRRC MA CORPORATION,

                                                     By its attorneys:

                                                     /s/ Adam R. Doherty
                                                     John F.X. Lawler (BBO # 545910)
                                                     jlawler@princelobel.com
                                                     Adam R. Doherty (BBO # 669499)
                                                     adoherty@princelobel.com
                                                     PRINCE LOBEL TYE LLP
                                                     One International Place, Suite 3700
                                                     Boston, MA 02110
                                                     T: 617-456-8000
                                                     F: 617-456-8100

Dated: May 29, 2020




1
 Paragraph 10 of the Complaint erroneously identifies the Service Agreement as Exhibit B. The
Service Agreement is attached to the Complaint as Exhibit A.

                                                3
iManageDB1\107058\000009\3477040.v1-5/28/20
           Case 1:20-cv-11029-LTS Document 1 Filed 05/29/20 Page 4 of 4



                                    CERTIFICATE OF SERVICE

        I hereby certify that on May 29, 2020, I electronically filed the foregoing Notice of
Removal with the Clerk of Court using the CM/ECF system, and I hereby certify that I have
served the foregoing by U.S. Mail and electronic mail on the below-listed counsel who have not
yet entered an appearance in this Court:

        Lisa G. Arrowood, Esq.
        larrowood@arrowoodllp.com
        Edward Foye, Esq.
        efoye@arrowoodllp.com
        Arrowood, LLP
        10 Post Office Square
        7th Floor South
        Boston, Massachusetts 02109

                                                   /s/ Adam R. Doherty
                                                   Adam R. Doherty




                                               4
iManageDB1\107058\000009\3477040.v1-5/28/20
